


Exhibit 10.17

 

FIRST 2014 AMENDMENT TO

LA-Z-BOY INCORPORATED

SEVERANCE PLAN FOR NAMED EXECUTIVE OFFICERS

 

La-Z-Boy Incorporated (the “Company”) adopts this First 2014 Amendment to the
La-Z-Boy Incorporated Severance Plan for Named Executive Officers (the “Plan”).

 

WITNESSETH:

 

WHEREAS the Company previously established the Plan for the benefit of certain
of its employees; and

 

WHEREAS the Company reserved the right to amend the Plan; and

 

WHEREAS the Company believes it advisable and in the Company’s best interests to
make certain changes to the Plan;

 

NOW, THEREFORE, the Plan is amended as follows:

 

1.                                      Article III is deleted and replaced with
the following:

 

To be eligible for Severance Benefits under the Plan, an Employee must become a
Participant in this Plan and continue to be a Participant immediately before the
Participant’s Termination Date.  An Employee will become a Participant in this
Plan on the date (but not prior to the Effective Date) that the Employee is
designated as an “Executive Officer” by the Board of Directors.  Each
Participant shall be listed on Schedule A to this Plan, which schedule may be
updated from time to time by the Company.  Severance Benefits may only be
distributed to, or on behalf of, a Participant (as applicable) if the remaining
requirements of this Plan are met.

 

2.                                      Schedule A shall be expanded and
include:

 

Participant

 

Date of Participation

 

Position in La-Z-Boy
Incorporated

J. Douglas Collier

 

November 18, 2014

 

Senior Vice President

Darrell D. Edwards

 

November 18, 2014

 

Senior Vice President

 

The above amendments shall be effective November 18, 2014.

 

Except as specifically amended by this Amendment, the provisions of the Plan are
reaffirmed and shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has signed this Amendment to evidence
adoption of this Amendment on the 10th day of December, 2014.

 

 

LA-Z-BOY INCORPORATED

 

 

 

 

 

By

/s/ Kurt L. Darrow

 

 

 

Its Chairman, President and Chief Executive Officer

 

2

--------------------------------------------------------------------------------
